UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2009 Commission File Number: 001-33655 Paragon Shipping Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on form 6-K is a copy of the press release of Paragon Shipping Inc. (the "Company") dated September 3, 2009, announcing that Michael Bodouroglou, its Chairman and Chief Executive Officer, will be presenting at Jefferies 6th Annual Shipping, Logistics & Offshore Services Conference on Wednesday, September 9, 2009 at 9:00 A.M. Eastern Time. Exhibit 1 For Immediate Release PARAGON SHIPPING INC. TO PRESENT AT JEFFERIES SHIPPING, LOGISTICS & OFFSHORE SERVICES CONFERENCE ATHENS, Greece, September 3, 2009 – Paragon Shipping Inc. (Nasdaq: PRGN), a global shipping transportation company specializing in drybulk cargoes, announced today that Michael Bodouroglou, its Chairman and Chief Executive Officer, will be presenting at Jefferies 6th Annual Shipping, Logistics & Offshore Services Conference on Wednesday, September 9, 2009 at 9:00 A.M. Eastern Time. A live audio webcast and accompanying slide presentation will be available on the Paragon Shipping website at www.paragonship.com.Please allow 15 minutes prior to the presentation to visit the site and download and install any necessary audio software. The webcast will be archived on this site for 90 days. About Paragon Shipping Inc.
